Citation Nr: 0932173	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for traumatic arthritis of the right (major) wrist.

2.  Entitlement to an initial rating greater than 10 percent 
for traumatic arthritis of the left (minor) wrist.

3.  Entitlement to an increased rating for residuals of left 
(minor) elbow fracture, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an effective date earlier than October 31, 
2003 for the award of service connection for traumatic 
arthritis of the right wrist.

5.  Entitlement to an effective date earlier than October 31, 
2003 for the award of service connection for traumatic 
arthritis of the left wrist.

6.  Entitlement to an effective date earlier than July 14, 
2006 for the award of a 30 percent rating for service-
connected residuals of right (major) elbow fracture.

7.  Entitlement to an effective date earlier than July 14, 
2006 for the award of a 20 percent rating for service-
connected residuals of left (minor) elbow fracture.

8.  Entitlement to an initial rating greater than 10 percent 
for ulnar and median nerve dysfunction of the right (major) 
wrist.

9.  Entitlement to an initial rating greater than 10 percent 
for ulnar and median nerve dysfunction of the left (minor) 
wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 
1984, and from April 1986 to July 1989.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
July 2004 and December 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that, with respect to the effective date of 
award assigned for the increased evaluations for residuals of 
right and left elbow fractures, the Veteran argued in his 
January 2007 NOD that he was entitled to an effective date 
extending to "1995."  In so doing, he cited medical 
findings as far back as 1998 and argued that that the "VA 
Appeals Board" was "clearly wrong" for denying an 
increased rating claim in 1999.

It appears to the Board that the Veteran is attempting to 
vitiate the finality of the Board's August 1999 decision, 
which denied increased rating claims for bilateral elbow 
disabilities.  The Board has specific filing and pleading 
requirements for CUE claims pertaining to its decisions 
contained at 38 C.F.R. §§ 20.1403 and 20.1404.  Any CUE claim 
involving a prior Board decision must be filed with the 
Director, Management and Administration (01E), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, D.C., 
20420.

In May 2009, the Board notified the Veteran of the filing and 
pleading requirements for CUE claims under 38 U.S.C.A. 
§ 7111.  To date, the Veteran has not responded.  As a proper 
CUE claim as not been raised, the Board cannot address that 
issue at this time.

The issues of entitlement to higher initial ratings for ulnar 
and median nerve dysfunction of the right and left wrists are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the right wrist is 
not shown to result in favorable ankylosis in 20 to 30 
degrees dorsiflexion.

2.  The Veteran's traumatic arthritis of the left wrist is 
not shown to result in favorable ankylosis in 20 to 30 
degrees dorsiflexion.

3.  The Veteran's residuals of left (minor) elbow fracture is 
not shown to result in forearm flexion limited to 55 degrees, 
extension limited to 100 degrees, flail joint, nonunion of 
the ulna or radius, or limitation of supination or pronation 
with the hand fixed on supination or hyperpronation.

4.  The Veteran first filed a formal claim for service 
connection for bilateral wrist disability on October 31, 
2003, and there are no communications prior to this time 
which may be considered a formal or informal claim.

5.  A Board decision in August 1999 denied claims for 
increased ratings for residuals of radial head hairline 
fracture of the right and left elbows.

6.  The Veteran next filed a formal claim for an increased 
rating for residuals of radial head hairline fracture of the 
right and left elbows on July 14, 2006, and there are no 
informal claims raised in the interim from the Board's August 
1999 decision.

7.  An increase in disability resulting for service-connected 
residuals of radial head hairline fracture of the right and 
left elbows is not factually ascertainable as occurring 
within one year from the date of the formal increased rating 
claim received on July 14, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for traumatic arthritis of the right (major) wrist 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.14, 4.20, 4.27, 4.40, 4.45 
4,71a, Diagnostic Codes (Codes) 5214, 5215 (2008).

2.  The criteria for an initial rating greater than 10 
percent for traumatic arthritis of the left (minor) wrist 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.14, 4.20, 4.27, 4.40, 4.45 
4,71a, Codes 5214, 5215 (2008).

3.  The criteria for a rating in excess of 20 percent for 
residuals of left (minor) elbow fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 3.321(b), 4.1, 4.40, 4.45, 4.71a, Codes 5205-13 (2008).

4.  The criteria for entitlement to an effective date earlier 
than October 31, 2003, for the award of service connection 
for arthritis of the right wrist is not warranted.  
38 U.S.C.A. §§ 1131, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2008).

5.  The criteria for entitlement to an effective date earlier 
than October 31, 2003, for the award of service connection 
for arthritis of the left wrist is not warranted.  
38 U.S.C.A. §§ 1131, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2008).

6.  The criteria for entitlement to an effective date earlier 
than July 14, 2006 for the award of a 30 percent rating for 
service-connected residuals of right (major) elbow fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.400 (2008).

7.  The criteria for entitlement to an effective date earlier 
than July 14, 2006 for the award of a 20 percent rating for 
service-connected residuals of left (minor) elbow fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdiction

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally, the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his or her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2008). 

A July 2004 RO rating decision granted service connection for 
traumatic arthritis of the right and left wrist, and 
residuals of laceration of the 4th and 5th fingers of the 
right hand.  Initial disability evaluations and effective 
dates of awards were assigned.  The Veteran filed an NOD with 
respect to the initial ratings assigned for all disabilities, 
and the effective dates of award assigned for the grants of 
service connection for right and left wrist disabilities.  
The Veteran subsequently perfected an appeal to these issues 
after the RO issued an SOC in May 2005 (the SOC corrected the 
July 2004 rating decision to the extent that the service 
connection award pertained to the 3rd and 4th fingers of the 
right hand, and not the 5th finger).  However, in a statement 
received in May 2006, the Veteran withdrew his appeal with 
respect to the initial rating assigned for his right finger 
disability.  See also Veteran's Representative Statement 
dated January 2007.  Therefore, that claim is no longer on 
appeal.

In April 2006, the RO granted service connection for ulnar 
and median nerve dysfunction of the right and left wrists, 
and assigned initial 10 percent ratings for each effective 
October 31, 2003.  In May 2006, the Veteran submitted a 
written document which can reasonably be construed as 
constituting an NOD with respect to the initial ratings 
assigned for the right and left wrist ulnar and median nerve 
dysfunction.  At this time, the Board currently has no 
jurisdiction to review the merits of these claims as the RO 
has not provided the Veteran an SOC and an appeal has not 
been perfected.  These issues are listed on the title page 
for procedural purposes only.

In a rating decision dated December 2006, the RO increased 
the disability rating for residuals of right elbow fracture 
to 30 percent disabling effective July 14, 2006, and 
increased the disability rating for residuals of left elbow 
fracture to 20 percent disabling effective July 14, 2006.  In 
January 2007, the Veteran filed an NOD with respect to both 
the disability rating assigned for the left elbow disability, 
and effective date of increased compensation for both elbow 
disabilities.  In November 2007, the Veteran perfected an 
appeal to these issues after the RO issued an SOC earlier 
that month on the issues of entitlement to an increased 
rating for left elbow disability, and entitlement to earlier 
effective dates for the award of increased compensation for 
right and left elbow disabilities.  

Based upon the above, the Veteran has properly perfected an 
appeal to the Board on the first 7 issues listed on the title 
page of this decision.  As noted previously, the last 2 
issues are not yet perfected or before the Board for 
consideration, and they are addressed in the remand following 
this decision.  

Applicable law and regulation

Increased ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Pyramiding, which is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a Veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).
Traumatic arthritis is rated under Code 5010 as degenerative 
arthritis under Code 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a.  For purpose of rating disability from 
arthritis, the elbow is considered a major joint.  38 C.F.R. 
§ 4.45(f).

Included within 38 C.F.R. § 4.71a are two Codes that evaluate 
orthopedic impairment resulting from service-connected wrist 
disorders.  Code 5214 evaluates ankylosis, providing ratings 
of 30 percent and 20 percent for favorable ankylosis in 20 to 
30 degrees dorsiflexion of the major and minor wrist, 
respectively.  Code 5215 provides a maximum 10 percent rating 
for wrist dorsiflexion less than 15 degrees, or palmar 
flexion limited in line with forearm, irrespective of the 
extremity involved.  No distinction is made for the major or 
minor wrist.

Included within 38 C.F.R. § 4.71a are multiple Codes that 
evaluate orthopedic impairment resulting from service-
connected elbow and forearm disorders, including Code 5205 
(ankylosis), Code 5206 (limitation of forearm flexion), 
Code 5207 (limitation of forearm extension), Code 5208 
(combination of limitation of forearm flexion and extension), 
Code 5209 (impairment of elbow by flail joint), Code 5210 
(nonunion of the radius and ulna with false joint), Code 5211 
(impairment of the ulna), Code 5212 (impairment of the 
radius), and Code 5213 (impairment of supination and 
pronation).

Code 5206 provides a 20 percent rating for limitation of 
forearm flexion to 90 degrees in either extremity.  A 30 
percent rating is warranted where flexion is limited to 55 
degrees in the minor extremity and 70 degrees in the major 
extremity.  A 40 percent rating is warranted where flexion is 
limited to 45 degrees in the minor extremity and 55 degrees 
in the major extremity.  
Code 5207 provides a 20 percent rating for limitation of 
forearm extension to 75 degrees in either extremity.  A 30 
percent rating is warranted where extension is limited to 100 
degrees in the minor extremity and 90 degrees in the major 
extremity.  A 40 percent rating is warranted where extension 
is limited to 110 degrees in the minor extremity and 100 
degrees in the major extremity.  

Code 5208 provides a maximum 20 percent rating; therefore, it 
will not be considered for a rating in excess of 20 percent 
for the Veteran's left elbow disability.

Code 5209 provides a 20 percent rating for joint fracture 
with marked cubitus varus or cubitus valgus deformity or with 
united fracture of head of radius for either extremity.  A 
flail joint warrants a 50 percent rating for the minor arm, 
and a 60 percent rating for the major arm.

Code 5210 contemplates nonunion of the radius and ulna with 
flail joint, providing a 40 percent rating for the minor arm 
and a 50 percent rating for the major arm.

Code 5211 evaluates impairment of the ulna.  A 20 percent 
rating is warranted for nonunion in the lower half of the 
ulna for either extremity.  For non-union of the upper half 
of the ulna with false movement but without loss of bone 
substance or deformity, a 20 percent rating is warranted for 
the minor arm and a 30 percent rating is warranted for the 
major arm.  With loss of bone substance (1 inch (2.5 cms.) or 
more and marked deformity, a 30 percent rating is warranted 
for the minor arm and a 40 percent rating is warranted for 
the major arm.

Code 5212 evaluates impairment of the radius.  A 20 percent 
rating is warranted for nonunion in the upper half of the 
radius for either extremity.  For non-union of the lower half 
of the ulna with false movement but without loss of bone 
substance or deformity, a 20 percent rating is warranted for 
the minor arm and a 30 percent rating is warranted for the 
major arm.  With loss of bone substance (1 inch (2.5 cms.) or 
more and marked deformity, a 30 percent rating is warranted 
for the minor arm and a 40 percent rating is warranted for 
the major arm.

Code 5213 evaluates impairment of supination and pronation.  
A 20 percent rating is warranted for limitation of pronation 
if motion is lost beyond the last quarter of arc and the hand 
does not approach full pronation for either extremity.  Where 
promotion motion is lost beyond the middle of arc, a 20 
percent rating is warranted for the minor arm and a 30 
percent rating is warranted for the major arm.  With loss 
(bone fusion), a 20 percent rating is warranted for the hand 
fixed near the middle of the arc or moderate pronation for 
either arm.  With the hand fixed in full pronation, a 20 
percent rating is warranted for the minor arm and a 30 
percent rating is warranted for the major arm.  With the hand 
fixed in supination or hyperpronation, a 30 percent rating is 
warranted for the minor arm and a 40 percent rating is 
warranted for the major arm.

Higher ratings are warranted for ankylosis under Code 5205 
which is not applicable to the facts of this case.

Normal motion of an elbow is from 0 degrees of extension and 
145 degrees of flexion.  Normal forearm pronation is from 
zero to 80 degrees, normal forearm supination is from zero to 
85 degrees, normal wrist dorsiflexion (extension) is from 
zero to 70 degrees, and normal wrist palmar flexion is from 
zero to 80 degrees.  38 C.F.R. § 4.71, Plate I.

The words "slight," "moderate" and "severe" as used in 
the various Codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Effective dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400. 

The implementing regulation, 38 C.F.R. § 3.400, similarly 
states that the effective date "will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later."  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the 
increase in disability occurred prior to one year from the 
date of filing, an effective date of award cannot be awarded 
prior to the date of the application.  Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98 (Sept. 23, 1998).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

Where a formal claim has already been allowed, certain 
submissions will be accepted as an informal claim such as a 
report of examination or hospitalization by the VA.  
38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim provided that such informal claim identify 
the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

When considering the appropriate effective date for an 
increased rating, VA must consider the evidence of disability 
during the period one year prior to the application.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

General laws and regulations

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background and Analysis

The Veteran alleges that his traumatic arthritis of both 
wrists, as well as residuals of left elbow fracture, are more 
disabling than currently rated.  He also alleges that he is 
entitled to an effective date earlier than October 31, 2003 
for the awards of service connection for right and left wrist 
disability, an effective date earlier than July 14, 2006 for 
the award of a 30 percent rating for service-connected 
residuals of right elbow fracture, and an effective date 
earlier than July 14, 2006 for the award of a 20 percent 
rating for service-connected residuals of left elbow 
fracture.

As noted above, evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
Codes is to be avoided.  38 C.F.R. § 4.14.  However, separate 
and distinct manifestations from the same injury are 
permitted under several diagnostic Codes.  See Esteban, 6 
Vet. App. at 261-62.

Notably, the RO has separately rated the Veteran's residuals 
of hairline fracture of the left elbow and left wrist ulnar 
and median nerve dysfunction with instability by analogy to 
the same diagnostic code (Code 8516).  In order to properly 
evaluate these claims, the Board must take a comprehensive 
review of the history of injuries and subsequent 
manifestations of disability.

Historically, the Veteran incurred a dislocation fracture of 
the right elbow, repaired by closed reduction, during 
service.  He also incurred a slip and fall injury to the left 
elbow, resulting in a hairline fracture.

VA compensation and pension (C&P) examination in December 
1989 was significant for full range of right elbow motion 
with crepitus.  No abnormality of the left elbow was found.

An RO rating decision in February 1990 granted service 
connection for residuals of right elbow fracture and assigned 
an initial noncompensable rating under Code 5299-5010.

A Hearing Officer (HO) decision in August 1990 granted 
service connection for residuals of hairline fracture of the 
left elbow.  A January 1991 RO rating assigned an initial 
noncompensable rating under Code 5299.

Private medical records in 1991 reflected that the Veteran's 
right elbow had a large fragment of the radial head located 
extra-articularly, smaller osteochondral fragments within the 
elbow joint, a deformed radial head, and secondary changes in 
the capitella.  The Veteran was noted to have carpal tunnel 
syndrome (CTS), and possible areas of compression of the 
median nerve.

VA C&P examination in February 1992 provided clinical 
impressions of status post-fracture of the right elbow, and 
probable compression median nerve syndrome.  An RO rating 
decision in March 1992 assigned a 10 percent rating for 
residuals of dislocation of right elbow under Code 5010-8515.

In March 1992, the Veteran underwent correction of Dupytren's 
contractures of the left hand, ring finger and small finger.  
He also underwent right elbow arthroscopy with debridement 
and excision of loose fragment.

A July 1992 VA clinical record evaluated the Veteran's 
symptoms of right hand and forearm numbness as probable 
radial neuropathy. 

VA C&P examinations in October 1992 resulted in diagnoses of 
right elbow residual weakness and pain, moderate-to-severe 
disability, and left elbow residual weakness, moderate 
weakness and mild-to-moderate disability.

An RO rating decision in April 1993 awarded a 20 percent 
rating for residuals of right elbow dislocation under Code 
5010-5213, and a 10 percent rating for residuals of left 
elbow injury under Code 5299-5010.

In April 1993, an electromyography and nerve conduction 
velocity (EMG/NCV) study demonstrated evidence of right and 
left radial and ulnar nerve neuropathy at the elbow, but no 
CTS.

In August 1993, the Veteran underwent intermuscular anterior 
transposition of the right ulnar nerve, and excision of 
radial head fragment.  The discharge diagnoses included 
cubital tunnel syndrome, degenerative joint disease with 
retained radial head fragment, and posterior interosseous 
syndrome.  It was noted that it was uncertain the extent, if 
any, the Veteran's fracture of the right radial head had on 
the Veteran's other diagnoses.

In April 1994, a VA neurologic consultation indicated that 
the Veteran likely had nerve damage with intraneural 
fibrosis.  

VA C&P examination in April 1994 indicated diagnoses of 
marked nerve and joint residual disability involving the 
right ulnar and radial nerves from the fracture dislocation 
and subsequent surgery, and minimal left elbow disability.

An EMG/NCV in September 1994, to investigate symptoms of 
weakened grip strength and generalized bilateral upper 
extremity weakness, was normal and failed to explain the 
proximal weakness present.

In November 1994, a VA clinical consultation assessed the 
Veteran as manifesting radicular symptoms of the left arm 
attributable to the cervical spine.  

In December 1994, bilateral ulnar nerve entrapment was 
diagnosed during a VA consultation.

In January 1995, an EMG/NCV examination was significant only 
for mild slowing of right ulnar conduction across the elbow.  
EMG abnormalities in the right proximal muscles were thought 
as possibly representing a myopathic condition.  No 
neurologic abnormality of the left upper extremity was 
diagnosed.

Thereafter, treatment notes in 1995 continued to report 
symptoms of parasthesias and decreased grip of the upper 
extremities.  Differential diagnoses included multiple 
sclerosis (MS), psychiatric overlay or rheumatoid cause, 
"definite embellishment of symptoms," "chronic pain type 
of syndrome," bilateral arm weakness and numbness of 
uncertain etiology possibly dating back to old service-
related injuries, fibromyalgia and reflex sympathetic 
dystrophy related to military injuries.

VA C&P joints examination in May 1996 resulted in diagnoses 
of fracture of the right elbow with removal of radial head, 
fracture of left elbow, and pain and weakness of the arms, 
elbows and wrists bilaterally.  The examiner commented that 
no diagnosis had been arrived at concerning the pain and 
weakness of the elbows and wrists, and the examiner was 
unable to determine if the Veteran's injury sustained in 
service had any bearing on the present condition.

VA C&P peripheral nerves examination in June 1996 noted that 
it was difficult to evaluate so many of the Veteran's 
complaints which were subjective in nature.  A review of the 
EMG/NCV studies showed some slowing of the right and left 
ulnar nerves.  No definite abnormality was noted on the left, 
and the only definitive diagnosis offered was tardy ulnar 
nerve palsy of the right.

In an addendum dated October 1996, the VA C&P peripheral 
nerves examiner noted that, upon review of the record, there 
were no neurodiagnostic studies or clinical evidence of 
persisting neuropathy involving either the ulnar or radial 
nerves of either upper extremity.

A VA clinical consultation in November 1996 determined that 
the Veteran's symptoms of right upper extremity tenderness, 
intrinsic weakness of the fingers and decreased sensation 
over the ulnar three fingers were attributable to myofascial 
pain, and that further EMG study was not indicated. 

In July 1998, the Board remanded claims for increased ratings 
for fracture residuals of the right and left elbows to 
determine, in part, whether the Veteran's bilateral elbow 
disability involved only the joint structure, or also 
involved the muscles and nerves.

In November 1998, a VA C&P joints examination found the 
Veteran had no muscular deficit and his neurologic 
examination was perfectly normal.  The opinion was that the 
service-connected bilateral elbow disability did not in any 
way cause any problems with the elbows, shoulders or wrists.

In a decision dated August 1999, the Board denied the 
Veteran's claim for increased ratings for fracture residuals 
of the right and left elbows.  The Board noted the Veteran's 
report of "pressure in the wrists," tingling and numbness 
in the upper extremities and fingers, and the inconclusive 
medical diagnoses for such symptoms over the years.  Based on 
the evidence of record, the Board specifically found that 
"there is no basis to conclude that the veteran suffers from 
any neurological disorder or impairment as a manifestation of 
his service connected elbow disabilities" and was "not 
persuaded that the veteran's arm and hand symptoms are due to 
his elbow fractures in service."

Increased ratings

The RO has evaluated several of these disabilities using 
hyphenated diagnostic Codes.  See 38 C.F.R. § 4.27 
(hyphenated diagnostic Codes are used when a rating under one 
diagnostic Code requires use of an additional diagnostic Code 
to identify the basis for the evaluation assigned; the 
additional Code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be Coded first 
the numbers of the most closely related body part and 
"99").

As an initial matter, the Board must emphasize that the 
nature of the claims on appeal before the Board at this time 
involve the ratings assigned for the orthopedic aspects of 
his elbow and wrist functioning only.  The neurologic aspects 
of disability, pertaining to impairment of the ulnar and 
radial nerves bilaterally, are not currently before the Board 
and those issues are addressed in the remand following this 
decision.  Notably, many of the arguments the Veteran raised 
in support of his claims pertain to the neurologic 
manifestations of his disability, and for that reason those 
arguments are not addressed in this decision.

Arthritis of wrists

Applying the criteria to the facts of this case, the Board 
finds that the criteria for ratings in excess of 10 percent 
for the Veteran's traumatic arthritis of the right and left 
wrists have not been met for any time during the appeal 
period.  The Board notes that the credible lay and medical 
evidence demonstrates that the Veteran's traumatic arthritis 
of the right and left wrists is not shown to result in 
favorable ankylosis in 20 to 30 degrees dorsiflexion.  See 
38 C.F.R. § 4.71a, Code 5214.  

A September 2003 VA record described the results of a 
magnetic resonance imaging (MRI) scan which showed a small 
amount of degenerative change near one the small bones of the 
wrists.

In pertinent part, VA C&P examination in January 2004 
demonstrated the Veteran to have bilateral wrist extension to 
70 degrees, and flexion to 45 degrees on each side.  Ulnar 
deviation was to 50 degrees on the right, and 55 degrees on 
the left.  Radial deviation was 35 degrees bilaterally.  

VA C&P examination in January 2006 demonstrated wrist flexion 
to 60 degrees bilaterally, extension to 55 degrees on the 
right and 60 degrees on the left, radial deviation to 45 
degrees on the right and 50 on the left, and ulnar deviation 
to 40 degrees on the right and 45 degrees on the left.  He 
performed 8 repetitive motions from full extension to full 
flexion before he stopped due to pain.

VA C&P examination in March 2006 noted the Veteran's 
complaints of bilateral wrist pain that he rated 6 on a scale 
from 0 to 10.  HE also complained of morning stiffness and 
heat, locking, instability or giving way, flare-ups, and 
fatigability.  Demonstrated right wrist dorsiflexion was from 
0 to 73 degrees actively, and 75 degrees passively with pain 
at 60 degrees; palmar flexion was from 0 to 75 degrees 
actively, and 81 degrees passively with pain at 45 degrees; 
radial deviation was from 0 to 23 degrees actively, and 26 
degrees passively with pain at 17 degrees; ulnar deviation 
was from 0 to 51 degrees actively, and 55 degrees passively 
with pain at 28 degrees.  Left wrist range of motion was 
measured as dorsiflexion from 0 to 75 degrees actively, and 
83 degrees passively with pain at 52 degrees; palmar flexion 
from 0 to 85 degrees actively, and 90 degrees passively with 
pain at 65 degrees; radial deviation from 0 to 75 degrees 
actively, and 80 degrees passively with pain at 45 degrees; 
ulnar deviation from 0 to 42 degrees actively, and 45 degrees 
passively with pain at 36 degrees.  The examiner opined that, 
based on repetitive testing, repetitive motion impacted both 
of his wrists in a minimal nature with an estimated 15 to 25 
percent loss of motion. 

Additional evidence of record includes private and VA 
clinical records.  There are no clinical findings suggesting 
that the Veteran's right and/or left wrist motion was 
ankylosed.  Rather, a May 2005 VA clinical record noted the 
Veteran to have 4+/5 strength in wrist extension and flexion. 

Overall, none of the VA C&P examination reports provide any 
strong evidence in favor of these claims as they fail to show 
that the Veteran's traumatic arthritis of the right and left 
wrists results in favorable ankylosis in 20 to 30 degrees 
dorsiflexion.  In fact, no degree ankylosis (favorable or 
otherwise) is shown at any time.

The Board acknowledges the Veteran's complaints of bilateral 
wrist pain with episodes of locking, and additional 
complaints of weakened hand functioning, finger 
incoordination and numbness.  Notably, the VA examiner in 
March 2006 specifically found that the Veteran could 
experience an additional 25 percent of overall motion loss of 
either wrist with repetitive use.  Even considering this 
addition range of motion loss, the Veteran maintains active 
motion in both wrists and is in receipt of the maximum rating 
based upon limitation of motion for both wrists.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to 
evaluating ankylosis under Code 5214.  Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997).

The extent of severity of the Veteran's neurologic impairment 
is not an issue before the Board on appeal, and the only 
issue appealed to the Board concerns limitation of motion, or 
lack thereof, of the bilateral wrist disabilities.  

The 10 percent ratings assigned for the orthopedic 
manifestations of each wrist are based entirely on his 
symptoms of painful motion and functional limitations.  
Without considering this symptomatology, the current 
evaluations could not be justified.

The Veteran argued for a 20 percent rating for traumatic 
arthritis due to incapacitating episodes.  As noted above, 
the Veteran currently has evidence of a small amount of 
degenerative change in the wrists.  There is no competent 
evidence of record that the Veteran's overall arthritic 
condition has resulted in any episodes of incapacitation, and 
the Veteran himself is not deemed competent to speak to the 
underlying medical causes of his disability.

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation 
and Pension Service under 38 C.F.R. § 3.321.  In Thun v. 
Peake, 22 Vet. App. 111 (2008), the Court identified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected bilateral wrist disabilities have on his 
ability to work and perform the daily activities of living.  
However, the orthopedic impairment that affects his bilateral 
wrist functioning is specifically contemplated in the 
applicable criteria and a higher rating is not warranted in 
the absence of ankylosis, a manifestation not demonstrated.  
There are no orthopedic aspects of the Veteran's bilateral 
wrist disabilities not contemplated by the schedular 
criteria.  As such, there is no basis for referral of the 
claim for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In sum, the Board cannot find any basis for higher initial 
ratings for any time during the appeal period; therefore, a 
staged rating is not warranted.  See Fenderson, supra.  Since 
the preponderance of the evidence is against an initial 
rating in excess of 10 percent for either wrist, the benefit 
of the doubt doctrine is not for application.  See Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left elbow disability

Applying the criteria to the facts of this case, the Board 
finds that the criteria for a rating in excess of 20 percent 
for the Veteran's service-connected residuals of hairline 
fracture of the left elbow have not been met at any time 
during the appeal period.  The credible lay and medical 
evidence demonstrates that such disability does not result in 
forearm flexion limited to 55 degrees, extension limited to 
100 degrees, flail joint, nonunion of the ulna or radius, or 
limitation of supination or pronation with the hand fixed on 
supination or hyperpronation.  See 38 C.F.R. § 4.71a, Codes 
5206, 5207, and 5209-5213.

VA C&P examination in January 2006 showed left elbow motion 
from 0 to 140 degrees with internal and external rotation to 
80 degrees.

VA C&P examination in November 2006 noted that the Veteran 
reported flare-ups of 9/10 left elbow pain which occurred 8 
times daily, and lasted 20-90 minutes in duration.  These 
flare-ups were precipitated by use or applied pressure of the 
elbow.  The examiner estimated that the Veteran would 
experience a mild to moderate additional impairment (15-25 
percent) due to pain, numbness and tingling.  The left elbow 
demonstrated active range of motion from 0 to 134 degrees, 
and passively to 135 degrees with no pain.  Pronation and 
supination were 90 degrees actively and without pain.  X-ray 
examination of the left elbow was interpreted as normal with 
no residual fracture deformity.  

Additional evidence of record includes private and VA 
clinical records that contain no pertinent clinical findings 
relative to the criteria for a higher rating.  

Overall, neither of the VA C&P examination reports provide 
any strong probative evidence in favor of this claim as they 
fail to show that the Veteran's residuals of left elbow 
fracture results in forearm flexion limited to 55 degrees, 
extension limited to 100 degrees, flail joint, nonunion of 
the ulna or radius, or limitation of supination or pronation 
with the hand fixed on supination or hyperpronation.

The Board acknowledges the Veteran's report of left elbow 
pain with episodes of locking and impairment of use of his 
elbow.  Even assuming an additional 25% loss of left elbow 
motion due to functional impairment, the Veteran falls well 
short of the criteria for a rating in excess of 20 percent 
based upon limitation of motion under Codes 5206, 5207, and 
5213.  Furthermore, the Veteran has no bony abnormalities to 
the extent of nonunion, malunion or loss of bone of the 
radius or ulna for consideration of a higher rating under 
Codes 5209, 5211 or 5212.  Thus, there is no basis under the 
applicable criteria for a rating greater than 20 percent for 
any period of time during the appeal period.  Again, the 
neurologic aspect of his ulnar and radial nerve impairment is 
a separate issue which is addressed in the remand following 
this decision.  

In his NOD filed in January 2007, the Veteran argues that his 
service-connected left elbow disability should be rated the 
same as his service-connected right elbow disability (30 
percent disabling).  The Board notes that VA's rating 
criteria differentiates between the extent of industrial 
impairment caused by disability of the major and minor arms, 
and the same symptomatology present in both extremities does 
not necessarily correlate to the same disability rating.  
Thus, the fact that the Veteran has similar symptoms in both 
elbows does not automatically correspond to the same rating 
under VA's rating schedule.

The Board is aware of the Veteran's complaints that his 
service-connected left elbow disability has on his ability to 
work and perform the daily activities of living.  A higher 
schedular rating is available under several different 
diagnostic codes, but the Veteran's orthopedic left elbow 
disability does not manifest the symptoms which would warrant 
a higher schedular evaluation.  The Board finds that there 
are no orthopedic aspects of the Veteran's left elbow 
disability not contemplated by the schedular criteria.  As 
such, there is no basis for referral of this claim for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Accordingly, the Board cannot find any basis for an increased 
rating for service-connected residuals of left elbow fracture 
under any applicable diagnostic code for any time during the 
appeal period.  To the extent the Veteran argues otherwise, 
the medical findings of record greatly outweigh his 
contentions.  The benefit of the doubt doctrine does not 
apply.  See Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).

Effective dates of award 

Service connection for arthritis of wrists

The facts of these issues may be briefly summarized.  In this 
case, there is no dispute that the Veteran filed a formal 
claim for service connection for arthritis of both wrists on 
October 31, 2003.  The RO has assigned the effective date of 
award effective to this filing.  

The Veteran argues for an earlier effective date of award 
based on the premise that he has reported bilateral wrist 
pain to VA since 1989, and that VA failed to recognize that 
he manifested a bilateral wrist disability.

The Board has carefully reviewed the documents of record 
prior to the October 31, 2003 and finds, as a matter of law, 
that the Veteran had not filed an earlier claim for service 
connection for right and/or left wrist disability.

The Board acknowledges that the Veteran's bilateral wrist 
pain manifested many years prior to the effective date of 
award assigned, although arthritic changes were first 
documented in September 2003.  However, the Board notes that 
the mere presence of medical evidence of a disability does 
not show an intent on the Veteran's part to seek service 
connection and therefore does not constitute a claim; rather, 
the Veteran must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not 
raised by the claimant.  Brannon, 12 Vet. App. 32 (1998).  
Therefore, the Board may not view any references to right or 
left wrist pain in the Veteran's medical records as a formal 
or implied claim for VA compensation under the provisions of 
38 C.F.R. § 3.155.  The Board further notes that a VA 
treatment record may only serve as an informal claim for 
benefits once a formal claim for compensation has been 
allowed.  See 38 C.F.R. § 3.157.  Thus, the September 2003 VA 
MRI examination summary that noted arthritic changes in both 
wrists cannot provide the basis for an earlier effective date 
for the grant of service connection.

To the extent that the Veteran argues that VA failed to raise 
and adjudicate implied previous claims, the RO's or the 
Board's failure to address the alleged implied claim "is 
properly challenged through a CUE motion and not a direct 
appeal".  DeShotel v. Nicholson, 457 F.3d 1258 (2006) 
(quoting Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005)).

Based upon the above, the Board must find that the Veteran 
does not meet the criteria for establishing an effective date 
prior to October 31, 2003 for the awards of service 
connection for traumatic arthritis of the right and left 
wrists.  The October 2003 effective date is based on the date 
of claim, which is the proper effective date under the law.  
There is no express, formal document prior to October 2003 
raising a claim of service connection for traumatic arthritis 
of the wrists.  There is no doubt of material fact to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  
Rather, based upon the undisputed facts of record, the claim 
must be denied as a matter of law.

Increased compensation for right and left elbow disability

In pertinent part, a Board decision dated August 1999 denied 
claims for increased ratings for disability of the right and 
left elbows.  That decision is final, and cannot be revisited 
absent a CUE claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006).  The Veteran has not properly raised a CUE claim; 
therefore, the Board has no jurisdiction to consider revising 
or reversing this decision on the basis of CUE.

The next written document submitted by the Veteran requesting 
an increased rating for either elbow was received on July 14, 
2006, which formed the basis for the increased ratings 
currently in dispute.  The record contains no other documents 
prior to this date and after the August 1999 Board decision 
that may be construed as a claim for an increased rating.  
Therefore, under controlling law and regulations, the Board 
must review the evidence dating back to July 14, 2005, to 
determine the "earliest date as of which," within the year 
prior to the claim, an increase in disability was factually 
ascertainable.

During testimony before the RO in November 2005, the Veteran 
described his current right and left elbow symptoms but did 
not report that such disabilities had increased in severity.  
Lay statements submitted at that time spoke to the Veteran's 
multiple wrist and elbow complaints.

On review of the evidence of record, the Board finds that an 
increase in disability resulting from the Veteran's service-
connected right and left elbow disabilities is not factually 
ascertainable as occurring within one year from the date of 
the claim received on July 14, 2006.  The Veteran alleges 
that the current severity of his bilateral elbow disability 
has been present since the final August 1999 Board decision.  
Although he is certainly competent to describe the 
characteristics of his elbow disability (38 C.F.R. 
§ 3.159(a)), there is no medical evidence within the one year 
prior to his claim that shows the criteria for a higher 
rating were met.  Even if his allegations that the overall 
severity of his disabilities increased prior to the one year 
period of the formal claim received on July 14, 2006, it 
would negate the possibility of an earlier rating under 
38 C.F.R. § 3.400(o)(2) as a matter of law. 

In short, the record does not contain any clinical findings 
for which to award an increased rating under any applicable 
diagnostic code, and do not reflect lay descriptions 
sufficient to allow the Board to determine when an increased 
severity of symptoms was factually ascertainable within the 
applicable time period.  The symptoms the RO relied upon to 
support the increase in compensation for the right and left 
elbow disabilities effective July 14, 2006 were first shown 
during the VA C&P examination in November 2006.  The RO 
resolved reasonable doubt in favor of the Veteran by awarding 
increased compensation to the date of claim, but a different 
standard applies for awarding a rating earlier in time.  For 
the reasons stated, the claim for an effective date of award 
earlier than July 14, 2006, for the awards of increased 
compensation for right and left elbow disabilities cannot be 
awarded under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  See Harper, 10 Vet. App. at 126-27; 
VAOPGCPREC 12-98.  The preponderance of the evidence is 
against an effective date earlier than July 14, 2006 for the 
awards of increased compensation for right and left elbow 
disabilities, and the benefit-of- the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the claims involving the wrists, the Veteran 
is challenging the initial evaluations and effective dates of 
awards assigned following a grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, the Veteran was sent additional notice in March 
2006 which advised him of the criteria for establishing a 
disability rating and effective date of award.  In 
particular, the Veteran was advised that VA used a schedule 
for evaluating disabilities published at title 38 Code of 
Federal Regulations, Part 4.  In rare cases, VA assigned a 
disability level other than the levels found in the schedule 
for a specific condition if the impairment was not adequately 
covered by the schedule.  The Veteran was advised that 
evidence considered included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
Veteran was further advised that the date of entitlement or 
increased entitlement to benefits was generally based on such 
factors such as when the claim was received, and when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule or other applicable 
standards.

With respect to the left and right elbow claims, a pre-
adjudicatory RO letter in October 2006 advised the Veteran of 
the types of evidence and/or information deemed necessary to 
substantiate the claim and the relative development duties 
under the VCAA.  In particular, the Veteran was advised that 
evidence establishing an increased severity of his disability 
included a statement from his doctor containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  The Veteran 
could also submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  
Furthermore, the Veteran could submit his own statement 
completely describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by his disability. 

Furthermore, the October 2006 letter advised the Veteran as 
to how VA determines disability ratings and effective dates 
of awards in a similar manner to the March 2006 letter 
discussed above.  However, this letter included examples of 
evidence to be considered that included information about on-
going treatment records, including VA or other Federal 
treatment records, he had not previously identified; recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.

Overall, the Board finds that the VCAA notice requirements 
for all these claims have been met, even though additional 
notice on the initial rating claims were not required per 
Dingess.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that, with respect to the increased 
rating claim for left elbow disability, the Veteran was not 
provided notice of the applicable code criteria.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).  The 
U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that - except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VA did err in its notice requirements based 
upon the Vazquez-Flores decision, which interpreted the 
notice requirements for increased rating claims after this 
case had been initiated and just prior to the time the case 
was certified for appeal.  However, the Board finds that such 
notice is not prejudicial.  Notably, the pre-adjudicatory RO 
letter in October 2006 essentially notified the Veteran of 
the types of lay and medical evidence that he could provide 
which demonstrated an increased or worsening of his 
disability and the effects such increased disability had on 
his employability or how it affected him.

Furthermore, the Veteran was advised to submit any x-ray 
examination findings in his possession, and the Veteran has 
provided lay evidence describing symptoms such as pain and 
limitation of motion.  These are the primary factors 
considered in the applicable codes.  Based on the filings to 
VA, it is reasonable to conclude that the Veteran understood 
or was at least aware of the regulatory provisions and codes 
contained in VA Schedule for Ratings.  In particular, the RO 
received a statement from the Veteran in May 2006 that 
indicated he was aware that range of motion was a factor in 
evaluating his disabilities.  Moreover, he simultaneously 
submitted a copy of the Board's 1999 decision that denied 
increased ratings for bilateral elbow disabilities and 
contained the applicable diagnostic codes for rating the 
disabilities.  Moreover, the rating decision on appeal and 
the November 2007 SOC placed him on notice of the applicable 
code criteria.

Overall, the Board finds that a reasonable person would have 
had sufficient knowledge of the information needed to satisfy 
the Vazquez-Flores requirements based on documents the 
Veteran received and his filings to overcome any error 
presented by omissions in the notice letters.  The Veteran 
clearly has had a meaningful opportunity to participate in 
his claim, and the Veteran's representative has provided 
argument which highlighted the relevant factual record and 
the arguments for assigning a higher rating, to include 
consideration of functional limitations.  See Written Brief 
Presentation dated February 2009.  See generally Overton v. 
Nicholson, 20 Vet. App. 427, 439-40 (2006) (a consideration 
for determining prejudicial error includes whether a claimant 
has had a meaningful opportunity to participate in the 
processing of his/her claim).  Thus, any notice error has 
been non-prejudicial in nature.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has obtained the Veteran's STRs and his private and VA 
medical records.  There are no outstanding requests to obtain 
any additional private medical records for which the Veteran 
has identified and authorized VA to obtain on his behalf.

The Veteran was afforded VA examinations in January 2004, 
June 2004, January 2006, March 2006, and November 2006 to 
evaluate the nature and severity of his service-connected 
disabilities.  There is lay or medical evidence suggesting an 
increased severity of symptoms to the extent that higher 
ratings may still be possible since the last examinations 
conducted for the specific disabilities in question.  Thus, 
there is no duty to provide further medical examination for 
these claims.  See VAOPGCPREC 11- 95 (Apr. 7, 1995).  

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board is unaware 
of any additional existing evidence that is necessary to 
decide the claims at this time.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA's 
duty is met.  


ORDER

An initial rating greater than 10 percent for traumatic 
arthritis of the right (major) wrist is denied.

An initial rating greater than 10 percent for traumatic 
arthritis of the left (minor) wrist is denied.

An increased rating for residuals of left (minor) elbow 
fracture is denied.

The claim of entitlement to an effective date earlier than 
October 31, 2003 for the award of service connection for 
traumatic arthritis of the right wrist is denied.

The claim of entitlement to an effective date earlier than 
October 31, 2003 for the award of service connection for 
traumatic arthritis of the left wrist is denied.

The claim of entitlement to an effective date earlier than 
July 14, 2006 for the award of a 30 percent rating for 
service-connected residuals of right (major) elbow fracture 
is denied.

The claim of entitlement to an effective date earlier than 
July 14, 2006 for the award of a 20 percent rating for 
service-connected residuals of left (minor) elbow fracture is 
denied.

REMAND

The Veteran timely submitted an NOD on the issues of 
entitlement to an initial rating greater than 10 percent for 
ulnar and median nerve dysfunction of the right wrist and 
entitlement to an initial rating greater than 10 percent for 
ulnar and median nerve dysfunction of the left wrist.  

The RO has not issued an SOC with respect to the NOD 
submitted in May 2006.  See 38 U.S.C.A. § 7105(d)(1).  
Because the filing of an NOD initiates appellate review, the 
claims must be remanded for the preparation of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative 
an SOC with regard to the issues of 
entitlement to an initial rating greater 
than 10 percent for ulnar and median nerve 
dysfunction of the right wrist and 
entitlement to an initial rating greater 
than 10 percent for ulnar and median nerve 
dysfunction of the left wrist.  The 
Veteran and his representative should be 
informed of his appellate rights and of 
the actions necessary to perfect an appeal 
on these issues.  Thereafter, these issues 
are to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. BREDEHORST
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


